DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2021 has been entered.
Response to Amendment
Applicant amendment filed 01/19/2021 has been entered and is under consideration.  Claims 1-14 and 16-18 remain pending in the application.
Claim Objections
Claims 1 and 16 objected to because of the following informalities:
In claims 1 and 16, last paragraphs, “change and” should read --change, and--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 and 16 are rendered indefinite because it is not clear if the feedback guidance of the machine operator is feedback being given to or provided by the machine operator.  For the purpose of 
All claims dependent on the above rejected claims are rejected as well because they include all the limitations of the rejected claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-14 and 16-18 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the steps of identifying a formula change request and identifying manual confirmations of the machine operator, which are me. This judicial exception is not integrated into a practical application because while the method broadly recites ". The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional steps of displaying .  The inventive concept of the claimed invention can be summarized as merely taking a method/operation well known in the art (see art rejection below), and instructing a manual operator to perform the steps.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-11, 13-14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfgram (US 2014/0363532 of record) in view of Silberg et al. (US 2005/0080507 of record) hereinafter Silberg.
Regarding claim 1, Wolfgram teaches:
A method for changing from an application formula to a subsequent formula in an extrusion device comprising the following steps:
identifying a formula change request ([0025]; controller 9 makes the decision to change the build material),
at least one concluding step to be performed for an application formula ([0025]; extrusion of the second build material),
identifying a confirmation input from the machine operator for the at least one concluding step ([0025]; controller 9 controls when the second build material is extruded),
at least one preparatory step to be performed for a subsequent formula ([0025]; stopping the first build material),
identifying a confirmation input from the machine operator for the at least one preparatory step ([0025]; controller 9 controls when the first build material is stopped), and
concluding a change from the application formula to the subsequent formula ([0025]),
wherein the method provides a step-by-step guidance of the machine operator of an extrusion device when changing from the application formula to the subsequent formula ([0025]).
Wolfgram does not explicitly recite displaying the formula change request for a machine operator, wherein displaying the formula change request comprises displaying a request to the machine operator to manually perform subsequent manual steps, displaying at least one concluding step to be performed for an application formula, displaying at least one preparatory step to be performed for a subsequent formula, 
In the same field of endeavor regarding control of extrusion apparatus, Silberg teaches displaying a formula change request for a machine operator ([0038-0049]), wherein displaying the formula change request comprises displaying a request to the machine operator to manually perform subsequent manual steps ([0038-0049]), displaying at least one concluding step to be performed for an application formula ([0038-0049]), displaying at least one preparatory step to be performed for a subsequent formula ([0038-0049]), and that the controller (computer 16) can be manually operated or have design parameters manually inputted by a designer or engineer ([0038-0049]) for the motivation of providing accurate control for an extrusion process ([0006]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method as taught by Wolfgram to display the formula change request, at least one concluding step, and at least one preparatory step for a manual operator and to allow the operator to manually control the process as taught by Silberg in order to provide accurate control for an extrusion process.
Wolfgram does not teach that the extrusion device is for a film machine.
Silberg further teaches an extrusion device for a film machine ([0002]).  It would be well within the purview of one skilled in the art to adapt the method taught by Wolfgram and Silberg for use with a film machine.
Silberg further teaches wherein the method provides a feedback guidance of the machine operator, wherein the feedback guidance comprises an interaction between the actions of the machine operator, automatically performed steps of the change and corresponding return confirmations that the steps were performed is provided ([0037-0049]; the controller displays the results of the recipe via feedback from multiple sensors, allowing the machine operator to make adjustments to the recipe/event markers, and instructing the controller to carry out the changes automatically).
Regarding claim 2
Wolfgram further teaches wherein at least one automatic step is performed as part of the change from the application formula to the subsequent formula after identifying a confirmation of the machine operator ([0024]; temperature regulation of the extruder).
Regarding claim 3, Wolfgram in view of Silberg as applied to claim 1 teaches the method according to claim 1.
Wolfgram further teaches wherein feedstock of the application formula is changed to a subsequent material of the subsequent formula when changing from the application formula to the subsequent formula ([0025]).
Regarding claim 4, Wolfgram in view of Silberg as applied to claim 3 teaches the method according to claim 3.
Wolfgram further teaches an order of a processing of the changing from the feedstock of the application formula to the subsequent material of the subsequent formula ([0024-0025]).
Although Wolfgram does not explicitly use the term “change strategy, Wolfgram teaches the same steps as the claimed invention. Therefore one of ordinary skill in the art would recognize the steps as taught by Wolfgram in view of Silberg to be a change strategy.
Regarding claim 5, Wolfgram in view of Silberg as applied to claim 4 teaches the method according to claim 4.
Wolfgram further teaches wherein the change strategy considers at least a temperature profile of at least an extruder of an extrusion head ([0024]).
Regarding claim 6, Wolfgram in view of Silberg as applied to claim 1 teaches the method according to claim 1.
Silberg further teaches wherein at least application parameters of the extrusion device is provided to the machine operator on a display device ([0037]).
Regarding claim 7, Wolfgram in view of Silberg as applied to claim 1 teaches the method according to claim 1.
Wolfgram suggests the at least one concluding step or the displaying of the at least one preparatory step.
Silberg suggests displaying information of the extrusion machine as it relates to process parameters and identifying the corresponding component ([0038-0049]).
It would be apparent to one of ordinary skill in the art that Wolfgram in view of Silberg teaches wherein the displaying of the at least one concluding step or the displaying of the at least one preparatory step is made at a location where the corresponding step is performed.
Regarding claim 8, Wolfgram in view of Silberg as applied to claim 1 teaches the method according to claim 1.
Wolfgram suggests confirmation of the at least one concluding step.
Silberg suggests displaying information of the extrusion machine as it relates to process parameters and identifying the corresponding component ([0038-0049]).
It would be apparent to one of ordinary skill in the art that Wolfgram in view of Silberg teaches wherein the confirmation of the at least one concluding step is identified at a location where the corresponding identifying step is performed.
Regarding claim 10, Wolfgram in view of Silberg as applied to claim 1 teaches the method according to claim 1.
Wolfgram further teaches wherein a selection of the machine operator of a feedstock of the application formula, which is to be changed, is identified and this selected feedstock is subsequently run in the process with a reduced feed quantity ([0025]).
Regarding claim 11, Wolfgram in view of Silberg as applied to claim 2 teaches the method according to claim 2.
Wolfgram further teaches wherein the least one automatic step is changing the temperature of an extruder ([0024]; temperature regulation of the extruder).
Regarding claim 13, Wolfgram in view of Silberg as applied to claim 1 teaches the method according to claim 1.
Wolfgram suggests confirmation of the at least one preparatory step.
Silberg suggests displaying information of the extrusion machine as it relates to process parameters and identifying the corresponding component ([0038-0049]).
It would be apparent to one of ordinary skill in the art that Wolfgram in view of Silberg teaches wherein the confirmation of the at least one preparatory step is identified at a location where the corresponding identifying step is performed.
Regarding claim 14, Wolfgram in view of Silberg teaches the method according to claim 1.
Wolfgram in view of Silberg does not teach wherein the identifying a formula change request comprises identifying a manual formula change request of the machine operator.
Silberg teaches that the controller (computer 16) can be manually operated or have design parameters manually inputted by a designer or engineer ([0038-0049, 0042]) for the motivation of providing accurate control for an extrusion process ([0006]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the identifying step as taught by Wolfgram to allow the operator to manually control the process as taught by Silberg in order to provide accurate control for an extrusion process.
Regarding claim 17, Wolfgram in view of Silberg teaches the method according to claim 1.
Silberg further teaches wherein the displaying the formula change request, the displaying the at least one concluding step, or the displaying the at least one preparatory step is performed on a display device of the extrusion device (display 100; [0037-0049]).
Regarding claim 18, Wolfgram in view of Silberg teaches the method according to claim 1.
Silberg further teaches wherein the manual confirmation for the at least one concluding step or the manual confirmation of the at least one preparatory step is identified at the location where the step is performed, and sensor surfaces for a manual operation are provided ([0038]).
Regarding claim 16, Wolfgram teaches:
A method for changing from an application formula to a subsequent formula in an extrusion device comprising the following steps:
identifying a formula change request ([0025]; controller 9 makes the decision to change the build material),
at least one concluding step to be performed for an application formula, wherein the at least one concluding step is performed in order to completely end the application formula ([0025]; extrusion of the second build material),
identifying a confirmation input from the machine operator for the at least one concluding step ([0025]; controller 9 controls when the second build material is extruded),
at least one preparatory step to be performed for a subsequent formula ([0025]; stopping the first build material),
identifying a confirmation input from the machine operator for the at least one preparatory step ([0025]; controller 9 controls when the first build material is stopped), and
concluding a change from the application formula to the subsequent formula ([0025]),
wherein the method provides a step-by-step guidance of the machine operator of an extrusion device when changing from the application formula to the subsequent formula ([0025]),
wherein the step of concluding the change is performed when the specified preparatory step and concluding step have been finalized and confirmed, so that a control device can now switch over into a normal operating mode for the production of the subsequent formula ([0025]).
Wolfgram does not explicitly recite displaying the formula change request for a machine operator, wherein displaying the formula change request comprises displaying a request to the machine operator to manually perform subsequent manual steps himself, displaying at least one concluding step to be performed for an application formula, displaying at least one preparatory step to be performed for a subsequent formula, and that identifying a confirmation of the machine operator for the at least one concluding step and identifying a confirmation of the machine operator for the at least one preparatory step are manual steps.
In the same field of endeavor regarding control of extrusion apparatus, Silberg teaches displaying a formula change request for a machine operator ([0038-0049]), wherein displaying the formula change request comprises displaying a request to the machine operator to manually perform subsequent manual steps himself ([0038-0049]), displaying at least one concluding step to be performed for an application formula ([0038-0049]), displaying at least one preparatory step to be performed for a subsequent formula ([0038-0049]), and that the controller (computer 16) can be manually operated or have design parameters 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method as taught by Wolfgram to display the formula change request, at least one concluding step, and at least one preparatory step for a manual operator and to allow the operator to manually control the process as taught by Silberg in order to provide accurate control for an extrusion process.
Wolfgram does not teach that the extrusion device is for a film machine.
Silberg further teaches an extrusion device for a film machine ([0002]).  It would be well within the purview of one skilled in the art to adapt the method taught by Wolfgram and Silberg for use with a film machine.
Silberg further teaches wherein the method provides a feedback guidance of the machine operator wherein the feedback guidance comprises an interaction between the actions of the machine operator, automatically performed steps of the change and corresponding return confirmations that the steps were performed is provided ([0037-0049]; the controller displays the results of the recipe via feedback from multiple sensors, allowing the machine operator to make adjustments to the recipe/event markers, and instructing the controller to carry out the changes automatically).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfgram in view of Silberg as applied to claim 1 above, and further in view of Okuda (JPH09123252 of record with reference to machine translation).
Regarding claim 9, Wolfgram in view of Silberg as applied to claim 1 teaches the method according to claim 1.
Silberg further teaches that the display may display parameters of the extrusion device and identify the corresponding component ([0038-0049]).
Wolfgram in view of Silberg does not teach wherein a remaining time of a main material is displayed.
In the same field of endeavor regarding extrusion devices, Okuda teaches a warning display for alerting a user to the remaining time before a build material is depleted for the motivation of preventing issues caused by depletion of build material in an extrusion device during operation ([0011 -0012, 0030]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the display as taught by Wolfgram in view of Silberg to display the time remaining until depletion of build material as taught by Okuda in order to issues caused by depletion of build material in an extrusion device during operation.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfgram in view of Silberg as applied to claim 5 above, and further in view of Joseph (US 2004/0015260 of record).
Regarding claim 12, Wolfgram in view of Silberg as applied to claim 5 teaches the method according to claim 5.
Wolfgram in view of Silberg does not teach wherein the change strategy considers a film bubble as change parameter.
In the same field of endeavor regarding extrusion devices, Joseph teaches using sensors to detect bubbles in an extruded film and adjusting extrusion operations based on data obtained for the motivation of ensuring uniform product dimensions ([0004, 0055]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the change strategy as taught by Wolfgram in view of Silberg to consider a film bubble as a change parameter as taught by Joseph in order to ensure uniform product dimensions.
Response to Arguments
Applicant's arguments filed 01 have been fully considered but they are not persuasive.
Regarding the 101 rejection of --the claims, applicant argues that the claimed invention meets the statutory requirements of 35 USC 101.  Specifically, applicant argues that the invention as claimed is not directed to an abstract idea as set forth in the above 101 rejection.  The applicant argues that the steps recited in the claims are not merely abstract ideas.  However, the language of the claims is so broad that every step can be performed as a mental process since the claims do not require physical interaction or steps to be performed on the part of the machine operator.  Applicant argues that the claims have been 
While the claims have been amended to include “a method changing from an application formula to a subsequent formula in an extrusion device for a film machine”, there is nothing in the claims to indicate that these steps could not be performed entirely mentally.  For example, the claims do not require any steps be performed by the extrusion device, or by a human on the extrusion device.  The claims do not even recite a step of actually changing the formula in the extrusion device.
As stated in the above rejection, every step in the claimed process can be performed mentally, leading to the conclusion that the claimed invention is directed towards an abstract idea (i.e., Step 2a, Prong 1 = YES).
Applicant further argues that the claims are integrated into a practical application (i.e., step 2a, Prong 2 = YES).  Applicant argues that the claims are directed to a process for “changing the extrusion device for a film machine from an application formula to a subsequent formula.”  However, as stated above, the claims do not recite such a process.  The claims as written merely recite a process for organization of human activity with no integration into a practical field which has been held to be an abstract idea and therefore does not meet the statutory requirements of 35 USC 101.
Even if the claimed invention were shown to be integrated into a practical application the claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional steps of displaying and concluding similarly do not require the use of or interaction with the film machine.  As an example, in instances when the actual use of a practical device is claimed, such as the display device in claim 6, the display device is not required to perform the displaying steps of claim 1 or to even be part of the film machine.
Applicant argues that the claims require the machine operator to manually interact with the extrusion device.  This is simply not true.  At no point does claim 1 or 16 recite an interaction with any device.  While the specification may describe such interactions, the claims are written so broadly that the steps can be performed entirely mentally.
Applicant argues that the machine operator interacts with a control device to switch over to a normal operating mode for the production of the subsequent formula.  Again, nowhere in the claims is this recited, and every step can be performed entirely mentally.
Therefore the claims are directed to a method of organizing human activity and the claimed invention fails to meet the statutory requirements of 35 USC 101. 
The examiner wishes to reiterate suggestions from previous interview and office actions to overcome the 101 rejection.  The examiner suggests amending claims 1 and 16 to explicitly recite steps being performed on the extrusion device or by the extrusion device.  For example, wherein the displaying the formula change request, the displaying the at least one concluding step, or the displaying the at least one preparatory step is performed on a display device of the extrusion device.
Regarding the art rejection of the claims, applicant argues that Wolfgram does not teach a method that provides a step by step guidance of the machine operator of the extrusion device.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Wolfgram teaches the identifying steps and steps to be displayed.  Silberg teaches displaying the steps for a machine operator.  Silberg further teaches feedback guidance to the machine operator.  Therefore Wolfgram in view of Silberg teaches a method that provides a step by step guidance of the machine operator of the extrusion device.
Applicant argues that neither Wolfgram nor Silberg teaches a feedback guidance of the machine operator.
Applicant argues that Silberg teaches a closed loop control.
However, [0037-0049] of Silberg describes that the controller displays the results of the recipe via feedback from multiple sensors, allowing the machine operator to make adjustments to the recipe/event markers, and instructing the controller to carry out the changes automatically.
While step 214 is specifically a closed loop control, step 200 “start” begins when the machine operator decides to reset or resynchronize the process, interrupting the closed loop ([0045]).
Feedback guidance is given to the machine operator via sensor data which allows the machine operator to make changes in the process parameters ([0043]).
Applicant argues that the prior art does not teach a machine operator with significantly less experience can thus safely perform a change from an application formula to a subsequent formula at a high speed in this way. Faulty strategies or faulty sequences, respectively, of individual changing steps within the change from the formulas are in particular avoided or the risk of such a faulty occupancy is reduced significantly, respectively.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The remainder of the dependent claims are also taught by the prior art for similar reasons as those argued regarding claim 1.
For at least the above reasons, the application is not in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           

                                                                                                                                                                                                  /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743